DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 25-30 have been renumbered as claims 24-29, respectively. See attachment with annotated claims.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant argued that “The insulating paper 104 is received in the tooth slots, but is not an overmolding covering each of the teeth”. Examiner disagrees. As the Applicant has defined overmolding could be a plastic coating covering over a substrate e.g. stator teeth. The insulating paper of Owada is a plastic (insulating) coating covering over a stator teeth. Thus, the argument is not persuasive. 


Regarding claim 14, the Applicant argued that “Kolomeitsev teaches away from the Examiner’s propose modification to add overmolding to the bases of the teeth of Kolomeitsev. Kolomeitsev teaches a “loose tooth stator” ”. Examiner disagrees. As disclose in Kolomeitsev col. 4 lines 7-8, the stator yoke and each tooth can also comprise solid metallic pieces (FIG 3-7). Also, the wedges are used to limit the movement of the tooth in relation to other teeth (col. 4 lines 17-24). As the stator can be made in one piece, providing a overmolding does not teach away from Kolomeitsev. Thus, the argument is not persuasive.

	Regarding claim 23, the Applicant argued that “the end stops 44 of DeLuca are not part of an end face”. Examiner disagrees. While the end stops are provided on the side, it is also connected to the end face on the other side as shown in FIG 10. Thus, the argument is not persuasive.

Claims 24-29 have been newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owada et al. (US 2003/0098630).
Regarding claim 1, Owada teaches an electric motor (FIG 23) comprising: 
a rotor (115) configured to rotate about a rotational axis that extends in an axial direction; 

    PNG
    media_image1.png
    551
    548
    media_image1.png
    Greyscale


a stator yoke (102), 
a plurality of circumferentially arranged teeth (2a) extending from the yoke (102) and cooperating to define a plurality of circumferentially arranged stator grooves (110) configured to receive windings (3) therein, each of the teeth (2a) having a base and a shaft extending radially from the base to the yoke (102; FIG 22), wherein the bases are circumferentially wider than the shafts to have opposing circumferential sides on each of the bases (FIG 22), wherein each of the sides defines a rotor-side groove wall (surface holding element 111); 
an overmolding (104) covering each of the teeth, the overmolding (104) defining yoke-side groove walls opposite the rotor-side groove walls to define axially extending slots; and 
a reinforcement element (111) having opposing narrow sides and inserted between an adjacent pair of first and second ones of the teeth (2a) with one of the narrow sides disposed in one of the slots of the first tooth (2a) and the other of the narrow sides disposed in the one of the slots of the second tooth (2a).

    PNG
    media_image2.png
    498
    655
    media_image2.png
    Greyscale

Regarding claim 2/1, Owada was discussed above in claim 1. Owada further teaches wherein the stator (1) includes a laminated core (2) formed of a plurality of individual sheets (FIG 23).
Regarding claim 5/1, Owada was discussed above in claim 1. Owada further teaches wherein the teeth are T-shaped (FIG 22).
Regarding claim 27/1, Owada was discussed above in claim 1. Owada further teaches wherein the axially extending slots (between the yoke side wall and rotor side wall) are defined on the circumferential sides of the bases (FIG 22).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 6-7, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Owada et al. (US 2003/0098630) in view of DeLuca et al. (US 6,188,158).
Regarding claim 3/2, Owada was discussed above in claim 2. Owada fails to teach wherein the reinforcing element includes and an end face extending between the narrow sides and wherein the end face includes a joining contour that is configured to be form-fit to one of the circumferential sides in an axial direction.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Owada to incorporate DeLuca’s teaching wherein the reinforcing element includes and an end face extending between the narrow sides and wherein the end face includes a joining contour that is configured to be form-fit to one of the circumferential sides in an axial direction, for the advantages of preventing the reinforcement element from displacing axially.
Regarding claim 4/3, Owada in view of DeLuca was discussed above in claim 3. DeLuca further teaches wherein the joining contour (44, 60, 64, 68) is a pin configured to bend over the end face towards the stator yoke when assembled to form a form fitting connection (FIG 10-13).
Regarding claim 6/3, Owada in view of DeLuca was discussed above in claim 3. DeLuca further teaches where the reinforcing element (62, 66) has a rectangular plate shape (FIG 10-13).
Regarding claim 7/4, Owada in view of DeLuca was discussed above in claim 4. Owada further teaches wherein the reinforcing element (111) is formed of a non-magnetic material ([0094] insulating material).
Regarding claim 26/1, Owada in view of DeLuca was discussed above in claim 1. Owada fails to teach wherein the overmolding is plastic.
DeLuca further teaches wherein the overmolding is plastic (col. 1 lines 35-36).


Regarding claim 28, Owada teaches an electric motor (FIG 23) comprising: 
a rotor (115) configured to rotate about a rotational axis that extends in an axial direction; 

    PNG
    media_image1.png
    551
    548
    media_image1.png
    Greyscale

a stator (1) including: 
a stator yoke (102), 
a plurality of circumferentially arranged teeth (2a) extending from the yoke (102) and cooperating to define a plurality of circumferentially arranged stator 
an overmolding (104) covering each of the teeth, the overmolding (104) defining yoke-side groove walls opposite the rotor-side groove walls to define axially extending slots; and 
a reinforcement element (111) having opposing narrow sides and inserted between an adjacent pair of first and second ones of the teeth (2a) with one of the narrow sides disposed in one of the slots of the first tooth (2a) and the other of the narrow sides disposed in the one of the slots of the second tooth (2a).

    PNG
    media_image2.png
    498
    655
    media_image2.png
    Greyscale

Owada fails to teach wherein the overmolding is plastic.
DeLuca further teaches wherein the overmolding is plastic (col. 1 lines 35-36).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Owada to incorporate DeLuca’s teaching wherein the overmolding is plastic, as polymers like plastic are good electrical insulators to insulate between the winding and the core.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Owada et al. (US 2003/0098630) in view of McCabria (US 4,409,502).
Regarding claim 9/1, Owada was discussed above in claim 1. Owada fails to teach the reinforcing element defines a passage opening that leads into the stator groove.
McCabria teaches the reinforcing element (68) defines a passage opening (70) that leads into the stator groove (66).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Owada to incorporate McCabria’s teaching the reinforcing element defines a passage opening that leads into the stator groove, for the advantages of allowing cooling air to flow into the stator.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kolomeitsev et al. (US 6,844,653) in view of Owada et al. (US 2003/0098630).
Regarding claim 14, Kolomeitsev teaches an electric motor (FIG 1) including, 
a rotor (12) configured to rotate about a rotational axis that extends in an axial direction; 
a stator (120) extending along the rotational axis and including, 
a stator yoke (122), 
a first tooth (124) and a second tooth (124), each provided with a shaft extending away from the stator yoke (122) towards the rotational axis to a base (140), wherein adjacent sides of the base (140) of the first tooth (124) and the base (140) of the second tooth (124) form a groove slot (128), wherein an end (148) of the base (140) of the first tooth (124) defines a groove (138) that extends in an axial direction and wherein the 
a reinforcement element (136) inserted within the groove slot (128) with a narrow side of the reinforcement element (136) disposed in the groove (138; FIG 8).

    PNG
    media_image3.png
    360
    490
    media_image3.png
    Greyscale

Kolomeitsev fails to teach wherein the contact shoulder is formed by plastic overmolding.
Owada teaches wherein the contact shoulder is formed by plastic overmolding (104; FIG 22).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kolomeitsev to incorporate Owada’s teaching wherein the contact shoulder is formed by plastic overmolding, as the overmolding provides insulation between the stator core and the windings.
Regarding claim 11/14, Kolomeitsev in view of Owada was discussed above in claim 14. Kolomeitsev further teaches wherein the first tooth (124) and the second tooth (124) are T-shaped (FIG 8).
	Regarding claim 15/14, Kolomeitsev in view of Owada was discussed above in claim 14. Kolomeitsev further teaches the narrow side is tapered (FIG 8) and configured to engage the groove (138) to form a press-fit condition.
Regarding claim 16/14, Kolomeitsev in view of Owada was discussed above in claim 14. Kolomeitsev further teaches wherein the reinforcement element (136) is formed of a plastic material (col 7 lines 11-13).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kolomeitsev et al. (US 6,844,653) in view of Owada et al. (US 2003/0098630) as applied to claim 14 above, and further in view of Johnson et al. (US 2015/0076954).
Regarding claim 22/14, Kolomeitsev in view of Owada was discussed above in claim 14. Kolomeitsev fails to teach a fan drivably connected to the electric motor.
Johnson teaches a fan drivably connected to the electric motor ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kolomeitsev in view of Owada to incorporate Johnson’s teaching a fan drivably connected to the electric motor, as an electric motor used as a fan is very well known within the art.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kolomeitsev et al. (US 6,844,653) in view of DeLuca et al. (US 6,188,158).
Regarding claim 23, Kolomeitsev teaches an electric motor (FIG 1) comprising: 
a rotor (12) configured to rotate about a rotational axis extending in an axial direction of the electric motor (20); 
a stator (120) extending along the rotational axis and including, 
a laminated core formed of a plurality of individual sheets (col. 1 lines 14-15), 
a stator yoke (122), 
a first tooth (124) and a second tooth (124), each provided with a shaft extending away from the stator yoke (122) towards the rotational axis to a base (140), wherein adjacent sides of the base (140) of the first tooth (124) and the base (140) of the second tooth (124) form a groove slot (128), and wherein the first tooth (124) and second tooth (124) are formed by the plurality of the individual sheets (col. 1 lines 14-27), and the side of the base (140), the first tooth (124), and the second tooth (124) form a pole lug (FIG 8); and 
a reinforcement element (136) inserted within the groove slot (128) and having opposing end faces.

    PNG
    media_image3.png
    360
    490
    media_image3.png
    Greyscale

Kolomeitsev fails to teach the reinforcement element having opposing end faces, wherein each of the end faces has at a pair of pins configured to be form-fit to corresponding ones of the pole lugs in the axial direction.
DeLuca teaches the reinforcement element (66) having opposing end faces, wherein each of the end faces has at a pair of pins (44, 68) configured to be form-fit to corresponding ones of the pole lugs in the axial direction (FIG 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kolomeitsev to incorporate DeLuca’s teaching the reinforcement element having opposing end faces, wherein each of the end faces has at a pair of pins configured to be form-fit to corresponding ones of the pole lugs in the axial direction, for the advantages of preventing the reinforcement element from displacing axially.
	
Allowable Subject Matter
Claim 24, 25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 24/23, the specific limitation of “wherein the reinforcement element (42) is symmetrical about both its longitudinal and traverse axes such that all of the pins (56) has a same size and shape”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image4.png
    548
    273
    media_image4.png
    Greyscale

	The prior art Owada and Kolomeitsev fails to teach pins in its reinforcement elements. While DeLuca teaches pins (44, 60) on reinforcement elements (58), but fails to teach the reinforcement element and the pins are symmetrical in longitudinal and traverse axes where the pins are all same size and shape.
Regarding claim 25/23, the specific limitation of “wherein each of the pins (56) extends axially outward from a corresponding one of the end faces (54)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	DeLuca teaches pins (44, 60) on reinforcement elements (58), but fails to teach the pins extending from the axial end faces of the instead of the side surfaces.
	Regarding claim 29/28, the specific limitation of “wherein the reinforcement element (42) has opposing end faces (54), and each of the end faces has at a pair of pins (56) extending axially therefrom”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	DeLuca teaches pins (44, 60) on reinforcement elements (58), but fails to teach the pins extending from the axial end faces of the instead of the side surfaces.

    PNG
    media_image5.png
    240
    586
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834